 Case 1:19-mc-02303-LDH Document 7 Filed 12/09/19 Page 1 of 10 PageID #: 49



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 IRA KLEIMAN, as the personal
 representative of the Estate of David
 Kleiman, and                                          Response in Opposition
                                                       to Motion to Quash
 W&K INFO DEFENSE RESEARCH, LLC,
                                                       Case No. 1:19-mc-02303-LDH
          Plaintiffs,

    v.

 CRAIG WRIGHT,

         Defendant.


         In February 2018, Plaintiffs sued Craig Wright to recover billions of dollars in bitcoin he’d

stolen from them. In August 2019, United States Magistrate Judge Bruce Reinhart found Craig

had “intentionally submitted fraudulent documents to the Court, obstructed a judicial proceeding,

and gave perjurious testimony.” Judge Reinhart rejected Craig’s claim that his bitcoin were locked

in an encrypted file that he could not access and found that testimony to be perjurious. Judge

Reinhart then entered severe sanctions against Craig, which resulted in Plaintiffs being deemed to

have a present interest in billions of dollars of bitcoin Craig claimed to have mined (subject to

some remaining affirmative defenses).

         Craig walked out of the courthouse, stepped in the car, and got on a video call with Brendan

Sullivan, a journalist. Craig did not request to speak off the record or otherwise request privacy.

In that interview, which took place minutes after receipt of this sanction, Craig made numerous

relevant admissions that go to liability and damages and which contradicted his testimony and

pleadings in Florida. Specifically, he admitted that: (i) he could access his bitcoin; (ii) Dave

Kleiman was his partner; (iii) Dave was part of the Satoshi Nakamoto partnership; (iii) Dave

invested in the partnership; and (iv) Dave was entitled to 320,000 bitcoin.



                                                  1
 Case 1:19-mc-02303-LDH Document 7 Filed 12/09/19 Page 2 of 10 PageID #: 50



        Mr. Sullivan published a transcript of the interview. Plaintiffs sent a subpoena, which was

subsequently narrowed in emails between counsel, to obtain admissible evidence of these highly

relevant admissions. Inexplicably, Mr. Sullivan’s motion fails to mention Plaintiffs immediate and

aggressive narrowing of the subpoena.

        At bottom, Mr. Sullivan’s motion to quash should be denied because Plaintiffs’ narrowed

subpoena easily overcomes the qualified privilege for a journalist’s non-confidential materials as

it only targets (i) evidence that is highly relevant to significant issues in Plaintiffs’ case that is (ii)

not obtainable from any other source. Specifically, Plaintiffs’ narrowed subpoena seeks only two

things: (1) deposition testimony from Mr. Sullivan that Craig made the statements attributed to

him in the article, and (2) a copy of any recording of the interview.

        That’s it. These demands are narrow, limited, and modest. Plaintiffs do not seek

confidential information, confidential sources, or even truly non-public information. Enforcing the

subpoena here does not amount to “wholesale exposure of press files” or “risk the symbolic harm

of making journalists appear to be an investigative arm of the judicial system, the government, or

private parties.”

        What the Plaintiffs’ subpoena does do is ensure they have admissible evidence of liability

and damages at the upcoming trial against Craig. The qualified privilege for a journalist’s non-

confidential materials is easily overcome by Plaintiffs’ need for relevant evidence, particularly

given the extremely limited nature of the “intrusion” upon Mr. Sullivan.

        The motion to quash should be denied.

  I.    Relevant law

        “Where a civil litigant seeks nonconfidential materials from a nonparty press entity, the

litigant is entitled to the requested discovery notwithstanding a valid assertion of the journalists’

privilege if he can show that the materials at issue are of likely relevance to a significant issue in


                                                    2
 Case 1:19-mc-02303-LDH Document 7 Filed 12/09/19 Page 3 of 10 PageID #: 51



the case, and are not reasonably obtainable from other available sources.” Gonzales v. Nat’l Broad.

Co., Inc., 194 F.3d 29, 36 (2d Cir. 1999).

       Where “‘the protection of confidential sources is not involved, the nature of the press

interest protected by the privilege is narrower’ and the privilege is ‘more easily overcome.’” United

States v. Treacy, 639 F.3d 32, 42 (2d Cir. 2011) (quoting Gonzales, 194 F.3d at 36).

 II.   Plaintiffs’ need for admissible evidence at trial is sufficient to overcome Mr.
       Sullivan’s qualified privilege

       As described below, Mr. Sullivan’s deposition testimony and any recordings of the

interview are “of likely relevance” to both liability and damages in Plaintiffs’ case, and the

evidence is “not reasonably obtainable” from any other source. Gonzales, 194 F.3d at 36. This is

sufficient to overcome the qualified privilege for nonconfidential information.

             A. The statements attributed to Craig by Mr. Sullivan are highly relevant to liability
                and damages in Plaintiffs’ case

       Plaintiffs’ subpoena concerns an interview where the defendant, Craig Wright, made a

number of statements that amounted to admissions on both liability and the amount of damages

owed Plaintiffs. As described below, Plaintiffs require Mr. Sullivan’s deposition testimony and

any recordings that might exist to ensure this evidence is admissible at trial.

                1. The Discovery Sanctions Order

       On August 26, 2019, Magistrate Judge Reinhart granted Plaintiffs’ motion to compel Craig

Wright to produce a list of his bitcoin holdings because Craig “ha[d] not met his burden of proving

by a preponderance of the evidence that he is unable to comply with the Court’s Orders.” ECF No.

277 at 13.

       Judge Reinhart also imposed severe sanctions deeming certain facts established and

striking affirmative defenses after finding Craig had “engaged in a willful and bad faith pattern of

obstructive behavior” and had “intentionally submitted fraudulent documents to the Court,


                                                  3
    Case 1:19-mc-02303-LDH Document 7 Filed 12/09/19 Page 4 of 10 PageID #: 52



obstructed a judicial proceeding, and gave perjurious testimony.” ECF No. 277 at 27-28. Craig is

currently appealing this order to Judge Bloom. ECF No. 310.

                 2. The Modern Consensus Article

        The same day as the sanctions order, Mr. Sullivan published an article entitled

EXCLUSIVE: First interview with Craig Wright after judge orders him to pay $5 billion in

bitcoin.1 The article quoted Craig as saying, among other things:

                  •    I own a lot of BTC. Dave should have owned 320,000 and I
                       should have had 800,000 and now it’s 50/50.
                  •    Dave died, that was a worse day for me, because I lost a friend
                       and a partner.
                  •    The judge won’t rule on whether I’m Satoshi. But the
                       partnership is. So when Dave Kleiman passed, the
                       partnership transferred to Ira.
                  •    In response to Mr. Sullivan’s statement that: “But how will you
                       actually get the money? . . . now you’ll have to break the
                       Tulip Trust to transfer the coins.” Craig responded with: “If
                       the court makes an order, I will comply with the order. And
                       the court has made an order. It’s that simple.”
                  •    Not at least, just under half. Because they’ll have to come out
                       of partnership. I spent more money on the project than
                       Dave, so I will rule on that and effectively Ira will get maybe
                       480,000 BTC.
                  •    Everyone makes me look like a mean [expletive]. I might have
                       been a [expletive], but I was the [expletive] who was
                       withholding. I could have tanked the market anytime in the
                       last 10 years and ran away laughing. I didn’t.
                  •    “But the judge ordered me to send just under 500,000 BTC over
                       to Ira. Let’s see what it does to the market. I wouldn’t have
                       tanked the market. I’m nice.”
                  •    “the kids are going to know that we have the other $5 billion”
                  •    “I sat on $10 billion and didn’t touch it.”




1
 https://modernconsensus.com/cryptocurrencies/bitcoin/exclusive-interview-with-craig-wright-just-after-ordered-to-
pay-5-billion-in-bitcoin/ (emphasis added).



                                                        4
    Case 1:19-mc-02303-LDH Document 7 Filed 12/09/19 Page 5 of 10 PageID #: 53



                 •   “You think I’m gonna complain because I only get to keep $6
                     billion?”

        In other words, Craig admitted that: (i) he could access his bitcoin;2 (ii) Dave Kleiman was

his partner; (iii) Dave was part of the Satoshi Nakamoto partnership; (iii) Dave invested in the

partnership; and (iv) Dave was entitled to 320,000 bitcoin (over $2.3 billion today). Furthermore,

this means that the same day Craig was sanctioned for falsely claiming to be unable to access his

bitcoin holdings, he told Mr. Sullivan that he’d always been able to access it. This constitutes an

admission that is relevant, not only to liability, but also to Craig’s pending objections to the

magistrate judge’s sanctions order. See ECF No. 311. Craig’s identification of specific amounts of

bitcoin owed to Plaintiffs or that he will be able to keep is also highly relevant to ascertaining

damages owed due to his raiding of the partnership’s property.

        The statements attributed to Craig by Mr. Sullivan “goes to the heart of plaintiffs’ theory

of liability” and its case for damages. Estate of Klieman v. Palestinian Auth., 293 F.R.D. 235, 242

(D.D.C. 2013).

        B. The motion to quash ignores Plaintiffs’ narrowing of the subpoena

        Inexplicably, the description of the subpoena in the motion to quash ignores that Plaintiffs’

immediately offered to significantly pare down its scope. The same day that Plaintiffs were

contacted by counsel, they agreed to narrow the subpoena to only require Sullivan (1) appear for

a deposition to confirm, under oath, that Craig Wright made the statements attributed to him in the

interview, and (2) to provide a copy of any recording of the interview or a sworn statement that no

such recording exists. Exhibit 1 (Email to C. Walz on Sep. 4, 2019).




2
 Craig’s statements that he could tank the market mean that he would have done so by flooding the
market with bitcoin – something he could only do if he could (contrary to his sworn testimony to
Judge Reinhart) access his and Dave’s bitcoin hoard.


                                                 5
    Case 1:19-mc-02303-LDH Document 7 Filed 12/09/19 Page 6 of 10 PageID #: 54



         Far from being a fishing expedition, Plaintiffs’ subpoena presently seeks only these two

simple and narrowly tailored categories of evidence, neither of which threatens to intrude on the

freedom of the press or impose an undue burden on Mr. Sullivan. This subpoena would be resolved

by a short deposition and the production of, at most, a single recording.

         Instead of complying or allowing his counsel and the courts to resolve this matter

professionally, Mr. Sullivan has made repeated public statements in an attempt to turn this process

into a sideshow.3 These statements call the true motive behind this motion to quash into question.

         C. Plaintiffs have a particularized need for Mr. Sullivan’s testimony and any recordings
            of the interview with Craig Wright

                      1. Plaintiffs are entitled to any recordings as evidence to show Craig Wright
                         made the statements attributed to him.

         If any recordings exist, Plaintiffs are entitled to them as the best evidence Craig actually

made the statements attributed to him. Given that Sullivan has already published a transcript of the

conversation, simply producing any recordings will hardly intrude on the journalistic process or

expose any sources. “An audiotape is essentially a recording of what someone said. That it is also

used in an article or story does not change that essential fact.” Mosely v. City of Chicago, 252

F.R.D. 421, 434–35 (N.D. Ill. 2008).”




3
 For example, shortly after being served Mr. Sullivan tweeted stating that he had “interviewed Craig Wright for
@ModernConsensus in front of several witnesses,” and that he did not “owe anyone a copy of [his] confidential
sources or recordings” but was sharing “a snippet.” This snippet appears to be the subpoenaed video chat with Craig
Wright but actually has the audio replaced by Rick Astley’s “Never Gonna Give You Up.” @mrbrendanjay, Twitter
(Aug. 28, 2019), https://twitter.com/MrBrendanJay/status/1166818462318104576?s=20.
Another video Mr. Sullivan posted of himself indicated that he “really interview[ed] Craig Wright and [got] it all on
tape.” @mrbrendanjay, Twitter (Sep. 9, 2019),
https://twitter.com/MrBrendanJay/status/1171202703407669249?s=20.
See also @mrbrendanjay, Twitter (Sep. 10, 2019) (asking counsel for Plaintiffs if they want to fight),
https://twitter.com/MrBrendanJay/status/1171539589451763712?s=20.
See also @mrbrendanjay, Twitter Twitter (Sep. 10, 2019) (falsely claiming that “Velvel Freedman . . . threatened to
send me to jail if I didn't sit for a deposition!”)
https://twitter.com/MrBrendanJay/status/1171582470661259264?s=20.


                                                          6
 Case 1:19-mc-02303-LDH Document 7 Filed 12/09/19 Page 7 of 10 PageID #: 55



       Concerns about chilling the flow of information between sources and journalists are also

“weaker where, as here, a reporter’s source agrees to openly participate in a recorded interview,

with the understanding that portions of the interview will be broadcast.” Estate of Klieman v.

Palestinian Auth., 293 F.R.D. 235, 243 (D.D.C. 2013).

               2. Mr. Sullivan’s deposition testimony is necessary to ensure Plaintiffs can
                  authenticate the Modern Consensus article at trial

       Plaintiffs’ require Mr. Sullivan’s deposition testimony to ensure they can authenticate the

Modern Consensus article at trial. See, e.g., PPM Am., Inc. v. Marriott Corp., 152 F.R.D. 32, 35

(S.D.N.Y. 1993) (“In addition, in order to authenticate the partial transcript for use at trial, it may

be necessary for Marriott to depose the person who made the tape recording from which the

transcript was made.”).

       Mr. Sullivan argues that his deposition testimony is unnecessary because the Florida statute

governing the journalist privilege provides that materials “may be authenticated for admission in

evidence upon a showing, by affidavit of the professional journalist” that the document “is a true

and accurate copy of the original, and that the copy truly and accurately reflects the observations

and facts contained therein.” Fla. Stat. Ann. § 90.5015(6). But it’s not clear Mr. Sullivan’s

declaration will be sufficient for authentication because it’s not clear that Florida statute has any

effect in this case. Admissibility at trial will be governed by the Federal Rules of Evidence, not

Florida’s evidentiary rules, and the federal rules potentially foreclose using a sworn declaration to

authenticate evidence. “Affidavits are ordinarily inadmissible at trials.” Ty, Inc. v. GMA

Accessories, Inc., 132 F.3d 1167, 1171 (7th Cir. 1997).

               3. Mr. Sullivan’s deposition testimony would help provide context and credibility
                  to the Modern Consensus article

       Sullivan can “testify as to his general newsgathering practices, including whether he

typically reports interviewees’ statements verbatim.” Application of Bloomberg, CIV. A. 97-227,


                                                  7
 Case 1:19-mc-02303-LDH Document 7 Filed 12/09/19 Page 8 of 10 PageID #: 56



1998 WL 42252, at *2 (E.D. Pa. Jan. 8, 1998). These statements can help establish the accuracy

and reliability of the statements reported.

       D. The evidence sought is not reasonably obtainable from other sources

       There are only two possible sources of information relating to the interview: Mr. Sullivan

and Craig Wright. As described below, Craig has refused to admit making the statements, which

leaves Mr. Sullivan as the only available source of this evidence. Mr. Sullivan posits a number of

“other available sources” but none can provide the information Plaintiffs’ are seeking, namely the

specific admissions Craig made to Sullivan in the interview for the Modern Consensus article. The

“qualified privilege does not foreclose the issuance of compulsory process to journalists or excuse

them from demonstrating, in an appropriate manner, that the privilege applies to particular

documents or information in question. The word “journalist,” in other words, is not an incantation

that protects against the issuance of a subpoena.” In re Application of Chevron Corp., 736 F. Supp.

2d 773, 781 (S.D.N.Y. 2010).

                   1. Craig Wright refuses to admit making the statements

       In September 2019, Plaintiffs served a Request for Admission on Craig that asked him to

admit he made the statements attributed to him by Mr. Sullivan in the Modern Consensus article.

       On December 2, 2019, Craig responded by admitting to having participated in a Skype

conversation with Mr. Sullivan but stating that it was “not possible for him to admit or deny each

and every word attributed to him or that was said to him in a conversation, especially when it took

place over three months ago during a brief Skype call with a bad connection—and to do so would

be an act of futility.” Exhibit 2 (Dec. 2, 2019 Response to RFA).

       Without an admission from Craig, Mr. Sullivan is the only remaining source of evidence

Plaintiffs can use to prove Craig made the statements in question. Craig’s tendency to give

“inconsistent” testimony only makes Plaintiffs’ need for that evidence more acute.


                                                8
    Case 1:19-mc-02303-LDH Document 7 Filed 12/09/19 Page 9 of 10 PageID #: 57



                    2. Mr. Sullivan’s suggested alternatives are not adequate substitutes

            Sullivan suggests that there are other available sources for the information sought by the

subpoena. But he is wrong.

            The recording of the August 30, 2019 MetaNet TV livestream4 is not an alternative source

because in that interview Craig never acknowledges much of what he said to Sullivan, e.g., that

Dave is owed 320,000 bitcoin, or that Craig has had the ability to access the bitcoin over the last

10 years. In fact, contrary to Mr. Sullivan’s representation that the MetaNet video includes

“statements similar to those reported by Mr. Sullivan,” Mot. to Quash at 7, the MetaNet interview

actually contradicts many of Craig’s statements to Mr. Sullivan. For example, Craig claimed he

has not been ordered to pay Plaintiffs at all, expressed the belief that he will be vindicated in a jury

trial, and suggested that he could successfully evade any attempts to enforce the order against him:

                   There’s no order to pay yet. It still has to go through a trial and all the rest.
            And just having an order from a magistrate is not enforceable in England anyways,
            and I’m not living in America and I have no assets in America.5

                                                   *           *   *

            For those reasons, the motion to quash should be denied and Mr. Sullivan should be ordered

to sit for a deposition and produce any recording that exists in a timely fashion.




4
    https://metanet.id/livestream-august-2019-craig-wright/.
5
    Id. at 36:30.



                                                               9
Case 1:19-mc-02303-LDH Document 7 Filed 12/09/19 Page 10 of 10 PageID #: 58



Dated: December 9, 2019                    Respectfully Submitted,
      Brooklyn, New York
                                           ROCHE FREEDMAN LLP

                                           /s/ Joseph M. Delich

                                           Joseph M. Delich
                                           185 Wythe Ave F2
                                           Brooklyn, NY 11249
                                           jdelich@rochefreedman.com
                                           t: (929) 457-0057

                                           Velvel (Devin) Freedman
                                           200 South Biscayne Blvd., Suite 5500
                                           Miami, Florida 33131
                                           vel@rochefreedman.com
                                           t: (305) 357-3861

                                           Attorneys for Plaintiffs




                                    10
